DETAILED ACTION
	This is the final office action for 16/682,517, which claims priority to provisional application 16/682,517, filed 9/20/2019.
	Claims 60-80 are pending, Claims 74-80 are withdrawn from consideration, and Claims 60-73 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 74-80 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are directed toward a method of producing electrical power, which is a different category of invention than the solar array of the originally examined claims 1-20, which are product claims directed toward a solar array. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 74-80 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references. Although they are not currently applied in a grounds of rejection, they are provided to expedite prosecution.
	Jeong, et al. (U.S. Patent Application Publication 2013/0284243 A1)
Dippel, et al. (U.S. Patent 5,212,916, Fig. 17)
Milburn, et al. (U.S. Patent Application Publication 2010/0237307 A1)
Hong (U.S. Patent Application Publication 2017/0353148 A1)

Claim Objections
Claim 63 is objected to because of the following informalities: Claim 63 recites “comprised” in line 2. It is the Examiner’s position that the limitation should recite “comprises.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 60-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites “the joints” in line 7. There is insufficient antecedent basis for the limitation, because Claim 60 recites “a flexible joint between modules,” but does not require a plurality of joints, or merely recites “a joint.” Therefore, it is unclear if “the joints” in line 7 refer to the flexible joint between modules, or another joint.
The Examiner recommends amending Claim 60 to recite “wherein each flexible joint between modules positions the modules flat enough…”
Claims 61-73 are indefinite, because of their dependence on Claim 60. 
Claim 61 is further indefinite, because it recites “the joints” in line 1. Therefore, it is unclear if “the joints” in line 1 refer to the flexible joint between modules, or another joint.
The Examiner recommends amending Claim 61 to recite “wherein each flexible joint positions the modules flat enough…”
Claim 63 is further indefinite, because it recites “the flexible joint” in line 1. Therefore, it is unclear if “the flexible joint” in line 1 refers to one or more of the flexible joints between modules.
The Examiner recommends amending Claim 63 to recite “each flexible joint.”
Claim 64 is further indefinite, because it recites “the connectors” in line 1. There is insufficient antecedent basis for this limitation in the claim, because Claim 63 recites a single connector.
The Examiner recommends amending Claim 64 to recite “each connector.”
Claim 65 is further indefinite, because it recites “connectors” in line 1. There is insufficient antecedent basis for this limitation in the claim, because Claim 63 recites a single connector.
The Examiner recommends amending Claim 65 to recite “each connector.”
Claim 66 is further indefinite, because it recites “the connectors” in line 1. There is insufficient antecedent basis for this limitation in the claim, because Claim 63 recites a single connector.
The Examiner recommends amending Claim 66 to recite “at least one connector.”
Claim 68 is further indefinite, because it recites “the edge frames” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “edge frames,” merely “frames.”
The Examiner recommends amending Claim 68 to recite “the frames.”
Claim 69 is further indefinite, because it recites “the edge frames” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “edge frames.” 
The Examiner recommends amending Claim 69 to recite “
Claim 71 is further indefinite, because it recites “the module frame” in line 3. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “a module frame.”
The Examiner recommends amending Claim 71 to recite “a module frame.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 72 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 72 does not further limit Claim 71, because Claim 71 recites that “greater than 60% of the modules contact the earth without an intervening support structure other than the module frame,” which would result in the array of Claim 71 being “earth mounted.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 60-67 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott, et al. (U.S. Patent Application Publication 2013/0335956 A1). 
In reference to Claim 60, Scott teaches a system (Figs. 1-5, paragraphs [0036]-[0046]).
The system of Scott comprises an array having two PV modules 4 in two adjacent rows, wherein each “row” comprises a single panel (Fig. 1, paragraphs [0036]-[0037]).
Fig. 1 teaches that some modules contact the earth (i.e. are disposed on the earth). It is noted that “contact” does not require direct physical contact.
Fig. 1 teaches that some modules are oriented by contacting the earth, because they are shown to be oriented vertically on the earth.

Fig. 1 shows that the joints (which corresponding to the portion of post 2 disposed between adjacent modules 4) position the modules in a planar arrangement.
Therefore, it is the Examiner’s position that Scott teaches that the joints “position the modules flat enough and close enough for an autonomous sweeper to clean the array.”
It is noted that the limitations “flat enough and close enough for an autonomous sweeper to clean the array” are considered intended use limitations. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 61, it is the Examiner’s position that, because the modules of Scott are shown to be positioned in a planar array (Fig. 1), the joints (which corresponding to the portion of post 2 disposed between adjacent modules 4) “position the modules flat enough and close enough for an autonomous sweeper to move from one module to another module without human intervention.”    
  It is noted that the limitations “flat enough and close enough for an autonomous sweeper to move from one module to another module without human intervention” are considered intended use limitations. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 62, Fig. 1 teaches that the PV modules 4 are adjacent within a column.  
In reference to Claim 63, Scott teaches that the flexible joint comprises a connector 7 (Figs. 2 and 4, paragraph [0037]).  
In reference to Claim 64, Figs. 2 and 4 of Scott teach that the connectors 2 and 7 engage adjacent modules at module edge frames (i.e. edge regions).  
In reference to Claim 65, Figs. 2 and 4 of Scott teach that the connectors 2 and 7 link individual modules.  
In reference to Claim 66, Fig. 2 of Scott teaches that the connectors 2 and 7 are adapted to link four modules (i.e. a module on each side of the pole, as shown in Fig. 2).  
In reference to Claim 67, Fig. 1 of Scott teaches that the modules contact and are supported by the earth, because they are structurally connected to the earth.
Further, the system of Scott does not track the sun. Therefore, the modules “contact and are supported by the earth in an earth orientation that is azimuth independent.”
It is noted that “contact” does not require direct physical contact.
In reference to Claim 70, Fig. 1 teaches that the system is placed on the ground (paragraph [0036]).
This disclosure teaches the limitations of Claim 70, wherein some of the modules rest on native topography or a smoothed or substantially flat portion of the ground.  

Claim(s) 60-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vesborg (U.S. Patent Application Publication 2014/0238464 A1). 
 	In reference to Claim 60, Vesborg teaches a system (Fig. 4, paragraph [0082], with additional details shown in Fig. 7, paragraph [0085]) comprising an array (Fig. 7, paragraph [0085]).
	The array of Vesborg comprises a PV modules “D” in adjacent or abutting rows, each of which corresponds to a row of solar panels disposed on either side of flexible folding zone “N” (Fig. 7, paragraph [0085]). 

Fig. 7 of Vesborg comprises a flexible joint between modules, corresponding to flexible joint “N,” formed by polymeric hinges “P” (Fig. 7, paragraph [0085]).
Fig. 7 teaches that the joints position the adjacent modules in a flat configuration.
Therefore, it is the Examiner’s position that Scott teaches that the joints “position the modules flat enough and close enough for an autonomous sweeper to clean the array.”
It is noted that the limitations “flat enough and close enough for an autonomous sweeper to clean the array” are considered intended use limitations. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 61, it is the Examiner’s position that, because the modules of Vesborg are shown to be positioned in a planar array (Figs. 4 and 7), the joints “N” “position the modules flat enough and close enough for an autonomous sweeper to move from one module to another module without human intervention.”    
  It is noted that the limitations “flat enough and close enough for an autonomous sweeper to move from one module to another module without human intervention” are considered intended use limitations. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 62, Fig. 7 teaches that the PV modules “D” are adjacent within a column.  
In reference to Claim 63, Vesborg teaches that the flexible joint comprises a connector, corresponding to polymeric hinges “P” (Fig. 7, paragraph [0085]).  
In reference to Claim 64, Fig. 7 teaches that the connectors “P” engage adjacent modules at module edge frames (i.e. edge regions of modules D, which comprise frame regions “G”).  
In reference to Claim 65, Fig. 7 teaches that the connector “P” link individual modules.  
In reference to Claim 66, Fig. 7 teaches that the connectors “P” are adapted to link four modules, because they connect adjacent sets of at least four modules on either side of connectors “P.”  
In reference to Claim 67, Fig. 4 teaches that the modules contact and are supported by the earth, because they are structurally connected to the earth via frame members “G” and “H”. 
Further, the system of Vesborg does not track the sun. Therefore, the modules “contact and are supported by the earth in an earth orientation that is azimuth independent.”
It is noted that “contact” does not require direct physical contact.
In reference to Claim 68, Fig. 4 teaches that some of the modules “D” comprise frames or rails along at least two module sides and the edge frames or rails contact the earth on at least one of the at least two sides. These “frames” correspond to frame structures “K,” “I,” and “J,” and Fig. 4 shows that items I/J/K directly contact the earth.
In reference to Claim 69, Fig. 4 teaches that some of the modules “D” are supported by direct contact between the ground and the edge frames.  
These “frames” correspond to frame structures “K,” “I,” and “J,” and Fig. 4 shows that items I/J/K directly contact the earth.
In reference to Claim 70, Fig. 4 teaches that the system is placed on the ground, which may be smoothed (paragraph [0022]).
This disclosure teaches the limitations of Claim 70, wherein some of the modules rest on native topography or a smoothed or substantially flat portion of the ground.  
In reference to Claim 71, Fig. 4 teaches that every row of of the modules “D” is supported by direct contact between the ground and the edge frames.  These “frames” correspond to frame structures “K,” “I,” and “J,” and Fig. 4 shows that items I/J/K directly contact the earth.
Therefore, Vesborg teaches the limitations of Claim 71, wherein greater than 60% of the modules contact the earth without an intervening support structure other than the module frame.  
In reference to Claim 72, Fig. 4 teaches that the array is earth mounted (paragraph [0022]).
In reference to Claim 73, Fig. 4 teaches that the system further comprises another array, corresponding to the other row of modules disposed under cover “A.”

Response to Arguments
Applicant’s arguments with respect to claims 60-73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721